                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

CRATON LIDDELL, et al.,                  )
                                         )
             Plaintiffs,                 )
                                         )
      v.                                 )           No. 4:72CV100 HEA
                                         )
BOARD OF EDUCATION OF THE                )
CITY OF ST. LOUIS, MISSOURI, et          )
al.,                                     )
                                         )
              Defendants.                )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on the Supplemental Suggestions in Support

of the Motion to Intervene on Behalf of Charter Public School Parents and

Children, [Doc. No. 449]. The Liddell Plaintiff Class, the Caldwell/NAACP

Plaintiff Class and the Special Administrative Board of the Transitional School

District of the City of St. Louis (“Joint Movants”) oppose the Motion.

      Intervening Movants advise the Court that they seek intervention solely to

advocate against the relief sought in the Motion to Enforce Settlement filed in

April 2016. On March 26, 2019, the Court granted the Motion to Strike this

Motion. To date, Plaintiffs have not refiled the Motion to Enforce. As such, the

Motion to Intervene as of Right is now moot.
      Accordingly,

      IT IS HEREBY ORDERED that Supplemental Suggestions in Support of

the Motion to Intervene on behalf of Charter Public School Parents and Children,

[Doc. No. 449], is denied as moot, without prejudice.

      Dated this 15th day of July, 2019.




                                      ___________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                           [2]
